DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "configured to".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 2019/0374100) in view of Berdahl et al. (US 2020/0138669).
Regarding claims 1 and 10, Okazaki discloses, a headset for monitoring periocular humidity (Figs. 5-19), comprising: 
a housing (100) configured to be positioned on a user's face (Para. 0050), the housing defining a periocular air space (Para. 0050); 
a humidity sensor (76) configured to measure a humidity of air within the periocular air space (Para. 0089); and 
an ophthalmic testing unit configured to measure a physiological parameter of an eye of the user (Para. 0087 and 0089); 
a processor (20) coupled to the humidity sensor and the ophthalmic testing unit (Para. 00830, the processor configured to: 
receive the measured humidity and the measured physiological parameter (Para. 0087 and 0089); and 
determine an ophthalmic condition based on the measured humidity and the measured physiological parameter (Para. 0090).
Ozaki does not explicitly disclose determining the ophthalmic condition by compensating for the humidity of air within the periocular space in the measured physiological parameter, by adjusting the measured physiological parameter based on the measured humidity.
Berdahl teaches, from the same field of endeavor that in a headset and method for monitoring periocular humidity that it would have been desirable to make determining the ophthalmic condition by compensating for the humidity of air within the periocular space in the measured physiological parameter, by adjusting the measured physiological parameter based on the measured humidity (Para. 0158).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make determining the ophthalmic condition by compensating for the humidity of air within the periocular space in the measured physiological parameter, by adjusting the measured physiological parameter based on the measured humidity as taught by the system for monitoring humidity in a periocular air space of Berdahl in the system for monitoring humidity in a periocular air space of Okazaki since Berdahl teaches it is known to include these features in a system for monitoring humidity in a periocular air space for the purpose of providing system for monitoring humidity in a periocular air space that provides improved treatment and diagnosis and enhanced patient outcomes and patient comfort.
Regarding claim 2, Ozaki in view of Berdahl discloses and teaches as set forth above, and Berdahl further teaches, Berdahl teaches, from the same field of endeavor that in a headset and method for monitoring periocular humidity (Figs. 1A-12) that it would have been desirable to include a humidifier (170) configured to deliver water vapor or water mist into the periocular air space (Para. 0085), wherein the processor is configured to activate the humidifier when the measured humidity falls below a first specified humidity value (Para. 0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by the system for monitoring humidity in a periocular air space of Berdahl in the system for monitoring humidity in a periocular air space of Okazaki since Berdahl teaches it is known to include these features in a system for monitoring humidity in a periocular air space for the purpose of providing system for monitoring humidity in a periocular air space that provides improved treatment and diagnosis and enhanced patient outcomes and patient comfort.
Regarding claim 3, Okazaki in view of Berdahl discloses and teaches as set forth above, and Berdahl further teaches, from the same field of endeavor that in a system for monitoring a humidity in a periocular air space that it would have been desirable to include a dehumidifier (158) configured to remove water vapor from the periocular air space (Para. 0132), wherein the processor is configured to activate the dehumidifier when the measured humidity rises above a second specified humidity value (Para. 0105-0106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by the system for monitoring humidity in a periocular air space of Berdahl in the system for monitoring humidity in a periocular air space of Okazaki since Berdahl teaches it is known to include these features in a system for monitoring humidity in a periocular air space for the purpose of providing system for monitoring humidity in a periocular air space that provides improved treatment and diagnosis and enhanced patient outcomes and patient comfort.
Regarding claims 4 and 12, Ozaki in view of Berdahl discloses and teaches as set forth above, and Okazaki further discloses, a temperature sensor configured to measure a temperature of the air within the periocular air space, wherein the processor is configured to read the measured temperature (Para. 0087 and 0089).
Regarding claim 5, Okazaki in view of Berdahl discloses and teaches as set forth above, and Berdahl further teaches, from the same field of endeavor that in a system for monitoring a humidity in a periocular air space that it would have been desirable to include a heater (158) configured to heat the air within the periocular air space, wherein the processor is configured to activate the heater when the measured temperature falls below a first specified temperature value (Para. 0082 and 0100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by the system for monitoring humidity in a periocular air space of Berdahl in the system for monitoring humidity in a periocular air space of Okazaki since Berdahl teaches it is known to include these features in a system for monitoring humidity in a periocular air space for the purpose of providing system for monitoring humidity in a periocular air space that provides improved treatment and diagnosis and enhanced patient outcomes and patient comfort.
Regarding claim 6, Okazaki in view of Berdahl discloses and teaches as set forth above, and Berdahl further teaches, from the same field of endeavor that in a system for monitoring a humidity in a periocular air space that it would have been desirable to include a cooling element (153) configured to cool the air within the periocular air space, wherein the processor is configured to activate the cooling element when the measured temperature rises above a second specified temperature value (Para. 0105-0106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by the system for monitoring humidity in a periocular air space of Berdahl in the system for monitoring humidity in a periocular air space of Okazaki since Berdahl teaches it is known to include these features in a system for monitoring humidity in a periocular air space for the purpose of providing system for monitoring humidity in a periocular air space that provides improved treatment and diagnosis and enhanced patient outcomes and patient comfort.
Regarding claims 7 and 15, Ozaki in view of Berdahl discloses and teaches as set forth above, and Okazaki further discloses, at least one illuminator (Para. 0060 and 10) capable of illuminating at least one eye of a wearer (Para. 0068); and at least one camera (20) configured to capture images of the at least one eye, such that the at least one eye may be scored for severity of dry eye (Para. 0090).
Regarding claims 8, 16 and 20, Okazaki in view of Berdahl discloses and teaches as set forth above, and Berdahl further teaches, from the same field of endeavor that in a system for monitoring a humidity in a periocular air space that it would have been desirable to include a humidifier (170) configured to deliver water vapor or water mist into the periocular air space (Para. 0085); a dehumidifier (158) configured to remove water vapor from the periocular air space (Para. 0132); a heater (158) configured to heat the air within the periocular air space (0082 and 0100); and a cooling element (153) configured to cool the air within the periocular air space (Para. 0105-0106), wherein the processor is configured to activate at least one of the humidifier, the dehumidifier, the heater, or the cooling element based on the severity of dry eye of the at least one eye (Para. 0105-0106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by the system for monitoring humidity in a periocular air space of Berdahl in the system for monitoring humidity in a periocular air space of Okazaki since Berdahl teaches it is known to include these features in a system for monitoring humidity in a periocular air space for the purpose of providing system for monitoring humidity in a periocular air space that provides improved treatment and diagnosis and enhanced patient outcomes and patient comfort.
Regarding claims 9 and 14, Okazaki in view of Berdahl discloses and teaches as set forth above, and Okazaki further discloses, at least one of: a mask (100) to seal the periocular air space against a wearer's face (Para. 0050); a temperature sensor (76) configured to measure a temperature of ambient air outside the housing (Para. 0089); and a humidity sensor (76) configured to measure a humidity of ambient air outside the housing (Para. 0089).
Furthermore, Berdahl teaches, from the same field of endeavor that in a system for monitoring a humidity in a periocular air space that it would have been desirable to include a microfan (153) configured to move air within the periocular air space (Para. 0105-0106); a flowrate sensor (130) configured to measure air movement within the periocular air space (Para 0088 and 0093-0094).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by the system for monitoring humidity in a periocular air space of Berdahl in the system for monitoring humidity in a periocular air space of Okazaki since Berdahl teaches it is known to include these features in a system for monitoring humidity in a periocular air space for the purpose of providing system for monitoring humidity in a periocular air space that provides improved treatment and diagnosis and enhanced patient outcomes and patient comfort.
Regarding claim 11, Okazaki in view of Berdahl discloses and teaches as set forth above, and Berdahl further teaches, from the same field of endeavor that in a system for monitoring a humidity in a periocular air space that it would have been desirable to include providing at least one of: activating a humidifier (170) configured to deliver water vapor into the periocular air space when the measured humidity falls below a first specified humidity value (Para. 0085); and activating a dehumidifier (158) configured to remove water vapor from the periocular air space when the measured humidity rises above a second specified humidity value (Para. 0105-0106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by the system for monitoring humidity in a periocular air space of Berdahl in the system for monitoring humidity in a periocular air space of Okazaki since Berdahl teaches it is known to include these features in a system for monitoring humidity in a periocular air space for the purpose of providing system for monitoring humidity in a periocular air space that provides improved treatment and diagnosis and enhanced patient outcomes and patient comfort.
Regarding claim 13, Okazaki in view of Berdahl discloses and teaches as set forth above, and Berdahl further teaches, from the same field of endeavor that in a system for monitoring a humidity in a periocular air space that it would have been desirable to include at least one of: activating a heater (158) configured to deliver heat into the periocular air space when the measured temperature falls below a first specified temperature value (Para. 0082 and 0100); or activating a cooling element (153) configured to remove heat from the periocular air space when the measured temperature rises above a second specified temperature value (Para. 0105-0106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by the system for monitoring humidity in a periocular air space of Berdahl in the system for monitoring humidity in a periocular air space of Okazaki since Berdahl teaches it is known to include these features in a system for monitoring humidity in a periocular air space for the purpose of providing system for monitoring humidity in a periocular air space that provides improved treatment and diagnosis and enhanced patient outcomes and patient comfort.
Regarding claim 17, Okazaki discloses, a system for monitoring humidity in a periocular air space (Figs. 5-19), comprising: 
a headset (100) configured to be worn on a face of a wearer (Para. 0050), wherein the headset defines a periocular space separate from an ambient air volume (Para. 0050); 
a humidity sensor (76) configured to measure a humidity within the periocular air space (Para. 0089); 
and 
a processor (20) configured to: 
receive the humidity measurement (Para. 0089); and 
determine a standardized dry eye score while the headset is worn on the face of the wearer (Para. 0077-0078) based on the humidity measurement and the blink rate (Para. 0090).
Okazaki does not disclose a humidity control element configured to modify the humidity within the periocular space; and the processor is configured to receive the humidity measurement and, in response, to control the humidity control element to modify the humidity within the periocular space into a known reference humidity.
Berdahl teaches, from the same field of endeavor that in a system for monitoring humidity in a periocular air space that it would have been desirable to include a humidity control element (153, 158, 170) configured to modify the humidity within the periocular space; and the processor is configured to receive the humidity measurement and, in response, to control the humidity control element to modify the humidity within the periocular space into a known reference humidity (Para. 0082, 0085 and 0105-0106).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a humidity control element configured to modify the humidity within the periocular space; and the processor is configured to receive the humidity measurement and, in response, to control the humidity control element to modify the humidity within the periocular space into a known reference humidity as taught by the system for monitoring humidity in a periocular air space of Berdahl in the system for monitoring humidity in a periocular air space of Okazaki since Berdahl teaches it is known to include these features in a system for monitoring humidity in a periocular air space for the purpose of providing system for monitoring humidity in a periocular air space that provides improved treatment and diagnosis and enhanced patient outcomes and patient comfort.
Regarding claim 18, Okazaki in view of Berdahl discloses and teaches as set forth above, and Berdahl further teaches, from the same field of endeavor that in a system for monitoring a humidity in a periocular air space that it would have been desirable to make the humidity control element comprises at least one of: a humidifier (170) configured to deliver water vapor or water mist into the periocular air space (Para. 0085), wherein the processor is configured to activate the humidifier when the measured humidity falls below a first specified humidity value (Para. 0085); or a dehumidifier (158) configured to remove water vapor from the periocular air space (Para. 0105-0106), wherein the processor is configured to activate the dehumidifier when the measured humidity rises above a second specified humidity value (para. 0132), wherein the system further comprises: a temperature sensor (130) configured to measure a temperature of the periocular air space (Para. 0082, 0100 and 0160), and at least one of: a heater (158) configured to deliver heat into the periocular air space (Para. 0082 and 0100), wherein the processor is configured to activate the heater when the measured temperature falls below a first specified temperature value (Para. 0082 and 0100); and a cooling element (153) configured to remove heat from the periocular air space (Para. 0105-0106), wherein the processor is configured to activate the cooling element when the measured temperature rises above a second specified humidity value (Para. 0105-0106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a humidity control element configured to modify the humidity within the periocular space; and the processor is configured to receive the humidity measurement and, in response, to control the humidity control element to modify the humidity within the periocular space as taught by the system for monitoring humidity in a periocular air space of Berdahl in the system for monitoring humidity in a periocular air space of Okazaki since Berdahl teaches it is known to include these features in a system for monitoring humidity in a periocular air space for the purpose of providing system for monitoring humidity in a periocular air space that provides improved treatment and diagnosis and enhanced patient outcomes and patient comfort.
Regarding claim 19, Okazaki in view of Berdahl discloses and teaches as set forth above, and Okazaki further discloses, an illuminator (Para. 0060 and 10) configured to illuminate at least one eye of a wearer (Para. 0068); and a camera (20) configured to capture images of the at least one eye (Para. 0090).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/22/2022